

116 HR 811 IH: Transparency in Student Lending Act
U.S. House of Representatives
2019-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 811IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2019Mr. Curtis (for himself, Mr. Posey, and Mr. Budd) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to require the disclosure of the annual percentage rates
			 applicable to Federal student loans.
	
 1.Short titleThis Act may be cited as the Transparency in Student Lending Act. 2.Required disclosuresSection 455(p) of the Higher Education Act of 1965 (20 U.S.C. 1087e(p)) is amended—
 (1)by striking Each institution and inserting the following:  (1)In generalEach institution; and
 (2)by adding at the end the following:  (2)Disclosure of APR prior to disbursementIn addition to the disclosures required under paragraph (1), each institution and contractor described in such paragraph shall disclose to a borrower before disbursement of a loan made under this part, in writing and in a form the borrower may keep, the annual percentage rate applicable to the loan, taking into account—
 (A)the amount of the loan; (B)the stated interest rate of the loan;
 (C)the standard term for a loan of the same type; (D)any fees or additional costs associated with the loan; and
 (E)any capitalization of interest on the loan.. 